TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00194-CV



                                In re D’Andre Lushawn Hansford


                        ORIGINAL PROCEEDING FROM LEE COUNTY


                             MEMORANDUM OPINION


               Relator filed his petition for writ of mandamus, complaining that the trial court had

not signed an order of dismissal as agreed in relator’s plea bargain or transmitted the dismissal to the

Texas Department of Criminal Justice (“TDCJ”). See Tex. R. App. P. 52.8. We have received

notification that the dismissal order was signed in September 2008, at the time the court entered

judgment pursuant to the plea agreement, and that it was delivered to TDCJ on April 13, 2010.

Because the relief sought by relator has been granted, we dismiss the petition for writ of mandamus.




                                               ___________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Filed: May 20, 2010